Clarke, Justice.
Voyles was indicted, tried and convicted of murder and received a sentence of life imprisonment. He admitted to firing the fatal shot and on appeal his sole enumeration of error is that the evidence of the circumstances of the shooting is insufficient to support the murder conviction. We find the evidence is sufficient and affirm.
The shooting took place in a parking lot adjacent to the Agora Ballroom where the appellant and his companions had been attending a concert. The victim, Terrell Black, was also at the concert with friends. As each group was heading to the parking lot at the end of the concert, one of the men in the victim’s group grabbed or slapped the buttocks of a woman in the appellant’s group. An argument ensued and the victim was pushed to the ground. Appellant was not present at this incident but was summoned from his car by a woman in his group. He took his gun from the car and approached the *784scene.
Decided September 8, 1982.
Derek H. Jones, J. Russell Mayer, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, Michael J. Bowers, Attorney General, Janice G. Hildenbrand, Staff Assistant Attorney General, for appellee.
Witnesses for the state testified that the appellant aimed the gun and stated to the victim that he would blow his brains out, and that as the victim backed up one shot was fired by the appellant. According to the appellant he had taken the gun only to scare the others off and that the gun went off accidentally as he pulled it out. Immediately after the shot was fired the appellant and his companions fled the scene.
The trial court charged the jury on murder, voluntary manslaughter, accident and justification. Although the appellant’s testimony would negate malice, the state’s evidence supported a finding of malice and the credibility of the witnesses was for the jury to decide. Balom v. State, 245 Ga. 367 (265 SE2d 21) (1980). The evidence of the circumstances of the killing was sufficient for a rational trier of fact to find the appellant guilty of murder beyond a reasonable doubt as required by Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.